In view of the fact that this statute "authorizes" the county, acting through its chosen officers, to assume district obligations issued for a purpose which is an appropriate county purpose, but does not "compel" such action; and in view of the fact that the voluntary act of the county commissioners in assuming such obligations by issuing these bonds is tantamount to the voluntary act of the people of the county (See Jackson Lumber Co. v. Walton *Page 237 
County, 116 So. R. 771), I concur in the conclusion reached that these bonds are properly validated as county bonds. See Amos et al. v. John E. Mathews, decided at this term.